MEMORANDUM **
Penny Ray, at all relevant times a federal prisoner in California, appeals pro se the district court’s judgment dismissing her action against an official of the United States Customs Department. We have jurisdiction under 28 U.S.C. § 1291. We review de novo dismissals pursuant to 28 U.S.C. § 1915A, see Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.1
The district court properly dismissed Ray’s action because a judgment in favor of Ray would necessarily imply the invalidity of her sentence, and she did not show that her sentence had been invalidated. *629See Martin v. Sias, 88 F.3d 774, 775 (9th Cir.1996) (order).
We deny Ray’s April 9, 2001 motion to file Excerpts of Record.
Appeal Nos. 00-16110 and 00-16334 are AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. Here, we consolidate Ray's companion appeal, No. 00-16334, with appeal No. 00-16110.